COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00355-CV


SOUTHWEST SECURITIES, FSB,                                       APPELLANTS
AND JOHN DONNALLY

                                        V.

CENTER STREET STATION                                              APPELLEES
DOWNTOWN, LLC, AND BURK
COLLINS


                                    ------------

          FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered appellants’ “Appellants’, Southwest Securities, FSB

And John Donnally, Unopposed Motion To Dismiss Interlocutory Appeal.” It is

the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).


      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).



                                                PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: January 10, 2013




                                      2